     Case 2:19-cv-00343-GMN-EJY Document 26 Filed 04/12/21 Page 1 of 1



 1                                 UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
      JESSE NOBLE,                                           Case No. 2:19-cv-00343-GMN-EJY
 4
                     Plaintiff,
 5           v.                                                             ORDER
 6    BRIAN WILLIAMS, et al.,
 7                   Defendants.
 8

 9          Pending before the Court are Plaintiff’s Motions to Correct Defendant Name (ECF No. 24)

10   and to Change Name of Defendant (ECF No. 25). It does not appear that either Motion was served

11   on Defendants as no certificate of service is attached to either filing. Plaintiff is admonished that

12   he must serve on Defendants every document he files with the Court by mailing a copy of the same

13   to Defendants’ counsel. Failure to do so may result in an order denying Plaintiff’s motion or

14   striking of the document from the records.

15          Notwithstanding the foregoing, IT IS HEREBY ORDERED that Plaintiff’s Motions to

16   Correct Defendant Name and Change Name of Defendant (ECF Nos. 24 and 25) are

17   GRANTED. Joseph Dugan was served on or about December 10, 2020, and answered Plaintiff’s

18   Complaint on January 19, 2021.

19          IT IS FURTHER ORDERED that the caption in this matter shall be amended to reflect

20   Defendant’s name as Joseph Dugan. Joseph Dye shall be removed from the caption.

21          DATED this 12th day of April, 2021.

22

23

24                                                 ELAYNA J. YOUCHAH
                                                   UNITED STATES MAGISTRATE JUDGE
25

26

27

28

                                                      1
